Affirming. *Page 114 
This case involves conflicting claims between appellant, Finley Day, and appellee, Ben Middleton, concerning the right to have their names printed upon the official ballot at the November election 1938 to be held in Harlan county as the nominees of the Republican Party for the office of jailer. Except that a different office is involved the questions of law and of fact are exactly the same as in the case of Leslie Ball v. Herbert C. Cawood, 275 Ky. 108, 120 S.W.2d 776, this day decided and on the authority of that opinion the judgment must be and is affirmed.